Citation Nr: 1042739	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-15 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date earlier than January 10, 
2007, for the assignment of a 10 percent rating for service-
connected lumbosacral strain with degenerative changes and 
narrowing of L4-5 with decreased sensation in the bilateral lower 
extremities (hereinafter "low back disorder").

2.  Entitlement to a rating in excess of 10 percent for service-
connected low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1967.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions promulgated in May 2007 and March 
2010 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  

By the May 2007 rating decision, the RO increased the assigned 
rating for the Veteran's service-connected lumbar spine disorder 
to 10 percent, effective January 10, 2007.  The Veteran appealed, 
contending that an earlier effective date was warranted.  He did 
not disagree with the assigned rating at that time.

Thereafter, by the subsequent March 2010 rating decision, the RO 
confirmed and continued the 10 percent rating.  At that time, the 
Veteran appealed contending a higher rating was warranted.

The Veteran provided testimony regarding his earlier effective 
date claim at a hearing before the undersigned Veterans Law Judge 
in March 2010.  A transcript of this hearing is of record.

For the reasons addressed in the REMAND portion of the decision 
below, the Board finds that further development is required with 
respect to the Veteran's increased rating claim.  Accordingly, 
this claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the Veteran's earlier effective date 
claim have been completed.

2.  A March 1977 rating decision reduced the assigned rating for 
the Veteran's service-connected low back disorder from 10 to 0 
(zero) percent, effective June 1, 1977.  The Veteran was informed 
of this decision, including his right to appeal, and he did not 
appeal.

3.  An April 2008 rating decision found that the March 1977 
rating decision was not the product of clear and unmistakable 
error (CUE) in reducing the assigned rating for the Veteran's 
service-connected low back disorder from 10 to 0 percent.  The 
Veteran was informed of this decision, including his right to 
appeal, and he did not appeal.

4.  Following the March 1977 rating decision, the Veteran did not 
file a claim regarding the appropriate rating for his service-
connected low back disorder prior to January 10, 2007.

5.  The competent medical and other evidence of record does not 
reflect it was factually ascertainable prior to January 10, 2007, 
that the Veteran satisfied the criteria for a 10 percent rating 
for his service-connected low back disorder.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 10, 2007, 
for the assignment of a 10 percent rating for the Veteran's 
service-connected low back disorder are not met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.400 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that adequate notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the Veteran was sent pre-adjudication 
notice via a letter dated in January 2007, which is clearly prior 
to the May 2007 rating decision that is the subject of this 
appeal.  In pertinent part, this letter informed the Veteran of 
what was necessary to substantiate his current appellate claim, 
what information and evidence he must submit, what information 
and evidence will be obtained by VA, and the need for the Veteran 
to advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Moreover, this letter included the specific 
information regarding disability rating(s) and effective date(s) 
mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
earlier effective date claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied.  
Various medical records have been obtained and considered in 
conjunction with this case.  Further, the Veteran has had the 
opportunity to present evidence and argument in support of his 
earlier effective date claim, to include at the March 2010 Board 
hearing.  Nothing indicates he has identified the existence of 
any relevant evidence that has not been obtained or requested.  
The Board also notes that, as a general rule, the adjudication of 
a claim for an earlier effective date is based upon evidence 
already in the claims folder; the resolution of the claim depends 
upon when certain document(s) were either received by VA and/or 
promulgated to the Veteran.  Therefore, there is no reasonable 
possibility that any further development, such as a medical 
examination, would aid in the resolution of these claims.  
Consequently, the Board finds that the duty to assist the Veteran 
has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.

Unless specifically provided otherwise, the effective date of an 
award based on an original claim for service connection "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  See 
38 U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based on an original claim "will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later."  38 C.F.R. § 3.400.

In general, the effective date for an increase will be the date 
of receipt of claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within one year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o)(2).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 C.F.R. § 
3.400(o)(2) was added to permit payment of increased disability 
compensation retroactively to the date the evidence establishes 
the increase in the degree of disability had occurred; that this 
section was intended to be applied in those instances where the 
date of increased disablement can be factually ascertained with a 
degree of certainty.  It was noted that this section was not 
intended to cover situations where disability worsened gradually 
and imperceptibly over an extended period of time.

In order for entitlement to an increase in disability 
compensation to arise, the disability must have increased in 
severity to a degree warranting an increase in compensation.  See 
Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
§ 5110(b)(2) which provides that the effective date of an award 
of increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had occurred, 
"the only cognizable 'increase' for this purpose is one to the 
next disability level" provided by law for the particular 
disability).

The Court, in Hazan, noted that 38 U.S.C.A. § 5110(b)(2) required 
a review of all the evidence of record (not just evidence not 
previously considered) as to the disability in order to ascertain 
the earliest possible effective date.

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires (1) 
a determination of the date of the receipt of the claim as well 
as (2) a review of all the evidence of record to determine when 
an increase in disability was "ascertainable."  Hazan, 10 Vet. 
App. at 521.

The VA administrative claims process recognizes formal and 
informal claims. A formal claim is one that has been filed in the 
form prescribed by the Secretary. 38 C.F.R. § 3.151.  Any 
communication or action, indicating an intent to apply for one or 
more benefits, under the laws administered by VA, from a claimant 
may be considered an informal claim.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application form 
will be forwarded to the claimant for execution. If received 
within 1 year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the requirements 
of 38 C.F.R. § 3.151, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. 3.155.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered equivalent 
and are defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999).

The Federal Circuit, in Rodriguez, supra, pointed out that for 
purposes of establishing the requirements and procedures for 
seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered a 
"claim" or "application" for benefits, and that the provisions of 
38 C.F.R. § 3.1(p) define "claim," informal as well as formal, as 
a "communication in writing."  Further, the Federal Circuit 
stated that when 38 C.F.R. § 3.155(a) refers to "an informal 
claim," it necessarily incorporates the definition of that term 
in 38 C.F.R. 
§ 3.1(p) as a "communication in writing."  The Federal Circuit 
also pointed out the provisions of 38 C.F.R. § 3.155(a) make 
clear that there is no set form that an informal written claim 
must take.  All that is required is that the communication 
"indicat[e] an intent to apply for one or more benefits under the 
laws administered by the Department," and "identify the benefits 
sought."

In this case, the Board notes that service connection was 
established for the Veteran's low back disorder by a March 1972 
rating decision, with an initial rating of 10 percent.  
Thereafter, a March 1977 rating decision reduced the assigned 
rating for the Veteran's service-connected low back disorder from 
10 to 0 percent, effective June 1, 1977.  The Veteran was 
informed of this decision, including his right to appeal, and he 
did not appeal.  Consequently, that decision is final.  See 
38 C.F.R. § 20.1103.

The Board notes that, under 38 C.F.R. §§ 3.104(a), 3.105(a) and 
20.1103 taken together, a rating decision is final and binding in 
the absence of CUE. Under 38 C.F.R. § 3.105(a), "[p]revious 
determinations which are final and binding ...will be accepted as 
correct in the absence of clear and unmistakable error."  A 
decision which constitutes a reversal of a prior decision on the 
grounds of CUE has the same effect as if the corrected decision 
had been made on the date of the reversed decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a).

In this case, the Veteran has submitted various contentions, 
including at the March 2010 Board hearing, to the effect that the 
effective date for the 10 percent rating should be from June 1, 
1977, when it was reduced to 0 percent.  He has intimated that it 
was error for his assigned rating to be reduced, and that the 
evidence indicated he continued to satisfy the criteria for a 10 
percent rating at that time.  The Board notes, however, that an 
April 2008 rating decision found that the March 1977 rating 
decision was not the product of CUE in reducing the assigned 
rating for the Veteran's service-connected low back disorder from 
10 to 0 percent.  The Veteran was informed of this decision, 
including his right to appeal, and he did not appeal.  Therefore, 
that decision is also final.  See 38 C.F.R. § 20.1103.  
Consequently, the Board has no jurisdiction to address these 
contentions at this time.  See 38 C.F.R. §§ 20.200, 20.302.  
Nevertheless, the Board does note that the Court has held that 
simply to claim CUE on the basis that previous adjudications had 
improperly weighed the evidence can never rise to the stringent 
definition of CUE.  See Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc).  

Following the March 1977 rating decision, the Veteran did not 
file a claim regarding the appropriate rating for his service-
connected low back disorder prior to January 10, 2007.  

In view of the foregoing, the Board finds the Veteran had no 
pending claim regarding the assigned evaluation for his service-
connected low back disorder prior to January 10, 2007, which is 
the current effective date.  Therefore, an earlier effective date 
is not warranted based upon date of claim.  Consequently, an 
earlier effective date(s) is only warranted in this case if it 
was factually ascertainable prior to January 10, 2007, that a 10 
percent rating was warranted for the service-connected low back 
disorder.  Accordingly, the Board must now look to the relevant 
criteria used for evaluating disabilities of the spine.

Under the law, the Board will only consider the factors as 
enumerated in the applicable rating criteria for evaluating a 
service-connected disability.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

The General Rating Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 10 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height.  An evaluation of 20 percent 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  An 
evaluation of 40 percent is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable ankylosis of 
the entire thoracolumbar spine.  An evaluation of 50 percent 
requires unfavorable ankylosis of the entire thoracolumbar spine.  
An evaluation of 100 percent requires unfavorable ankylosis of 
the entire spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic sections of 
the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 percent 
is warranted for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but less 
than 2 weeks during the past 12 months.  An evaluation of 20 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  An 
evaluation of 40 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 months.  
Finally, an evaluation of 60 percent requires intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  See 38 
C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1); see also 
69 Fed. Reg. 32, 449 (June 10, 2004).

The Board has thoroughly reviewed the evidence of record, and 
acknowledges that evidence not on file at the time of the March 
1977 rating decision includes medical records which cover a 
period from 1999 to 2010.  However, these records primarily 
concern treatment for conditions other than the Veteran's 
service-connected low back disorder.  Although the Board does not 
doubt the sincerity of his contentions that he was experiencing 
back pain prior to January 10, 2007, there is nothing in these 
records to indicate he had limitation of motion of the 
thoracolumbar spine, incapacitating episodes as defined by VA 
regulations, or other symptomatology to the extent necessary for 
the assignment of a 10 percent rating under the aforementioned 
rating criteria.  Consequently, the Board finds the record does 
not contain evidence by which it is factually ascertainable the 
Veteran satisfied the criteria for a compensable rating for his 
service-connected low back disorder prior to January 10, 2007.

For these reasons, the Board finds that the Veteran's appeal for 
an earlier effective date must be denied.


ORDER

Entitlement to an effective date earlier than January 10, 2007, 
for the assignment of a 10 percent rating for service-connected 
low back disorder is denied.


REMAND

As part of the September 2010 Substantive Appeal on his increased 
rating claim, the Veteran indicated he wanted a Board hearing on 
this issue at the local VA office before a Member, or Members, of 
the Board (i.e., a Travel Board hearing).  

The Board notes that the Veteran's March 2010 hearing was only in 
regard to his earlier effective date claim.  At that time, he had 
not even initiated his current appeal regarding entitlement to a 
rating in excess of 10 percent for his service-connected low back 
disorder.  In fact, the March 2010 rating decision that is the 
subject of this appeal was actually promulgated later in that 
month from when the hearing was conducted.  Therefore, no 
testimony was taken on this issue.  Consequently, a new hearing 
is required to satisfy the Veteran's hearing request regarding 
his increased rating claim.

Travel Board hearings are scheduled by the RO.  See 38 C.F.R. §§ 
20.700, 20.704(a).  Accordingly, this case is REMANDED for the 
following:

The AMC/RO should take appropriate steps in 
order to schedule the Veteran for a 
personal hearing with a Veterans Law Judge 
of the Board in accordance with his 
request.  The Veteran should be notified in 
writing of the date, time and location of 
the hearing.

After the hearing is conducted, or if the 
Veteran withdraws the hearing request or 
fails to report for the scheduled hearing, 
the claims file should be returned to the 
Board, in accordance with appellate 
procedures.

By this remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this case.  
The purpose of this remand is to afford the Veteran due process 
of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


